DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim” US 2013 / 0335365) in view of Yang et al. (hereinafter “Yang” US 2014 / 0111710).

As pertaining to Claim 1, Kim discloses a pixel array substrate (see Fig. 1 and Fig. 2), comprising: 
a substrate (300);
a first scan line (i.e., see (G1)) and a second scan line (i.e., see (G2)) arranged on the substrate (300) in a first direction (i.e., a vertical direction);
a data line (i.e., see (D1)) disposed across the first scan line (G1) and the second scan line (G2);
a first pixel (i.e., see (PX) associated with (G1)) and a second pixel (i.e., see (PX) associated with (G2)) arranged in the first direction (i.e., the vertical direction), wherein each of the first pixel (see (PX) associated with (G1)) and the second pixel (see (PX) associated with (G2)) has a pixel electrode (191), the first pixel (see (PX) associated with (G1)) and the second pixel (see (PX) associated with (G2)) are respectively electrically connected to the first scan line (G1) and the second scan line (G2), and at least one of the first pixel (see (PX) associated with (G1)) and the second pixel (see (PX) associated with (G2)) is electrically connected to the data line (D1; see Page 2, Para. [0038]-[0041] and Page 3, Para. [0043]-[0046]);
a first auxiliary line (40; see Fig. 8) disposed between scan lines (121); and 
a plurality of sensing units (see (TSU)) arranged on the substrate (300), wherein each of the sensing units (TSU) has a first electrode (Tx) and a second electrode (Rx; again, see Fig. 8), a first sensing unit (i.e., see a top-left (TSU) in Fig. 1) of the sensing units (TSU) overlaps the first auxiliary line (40), the pixel electrode (191) of the first pixel (see (PX) associated with (G1)), and the pixel electrode (191) of the second pixel (see 

Kim does not explicitly disclose an embodiment in which the first pixel and the second pixel are arranged in the first direction (i.e., the vertical direction) between the first scan line and the second scan line, such that the first auxiliary line is disposed between the first pixel and the second pixel.  However, this configuration is well-known in the art.
In fact, in the same field of endeavor, Yang discloses (see Fig. 3 and Fig. 6b) the claimed configuration for a pixel array substrate in which a first pixel (i.e., pixel unit) and a second pixel (i.e., pixel unit) are arranged in a first direction (i.e., a vertical direction) between a first scan line (i.e., see Gate2) and a second scan line (i.e., see Gate3), such that a first auxiliary line (8) can be disposed between the first pixel (i.e., pixel unit) and the second pixel (i.e., pixel unit), in order to improve an aperture ratio of the pixel array substrate and further improve a precision for touch detection (see Page 1, Para. [0003] in combination with Page 2, Para. [0030] and [0032] and Page 4, Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with the teachings of Yang, such that the first pixel and the second pixel as disclosed by Kim are 

As pertaining to Claim 2, Kim shows (see Fig. 8) an example embodiment in which in each of the sensing units (TSU), a ratio of a vertical projected area of the first electrode (Tx) on the substrate (300) to a vertical projected area of the sensing unit (TSU) on the substrate (300) is approximately 50% (again, see Fig. 8).  
However, Kim plainly suggests that a ratio of a vertical projected area of the first electrode (Tx) on the substrate (300) to a vertical projected area of the sensing unit (TSU) on the substrate (300) is not limited to any specific embodiment but, rather, an area of each first electrode (Tx) on the substrate (300) is dependent upon a contact object being sensed by the sensing units and a contacting method being implemented in the sensing unit.  In fact, Kim plainly suggests that an area of each sensing unit (TSU) and, as such, each first electrode (Tx), may be made larger or smaller in order to suit the needs of the touch sensing unit (see Para. [0047] and [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in each of the sensing units (TSU) as disclosed by Kim, a ratio of a vertical projected area of the first electrode (Tx) on the substrate (300) to a vertical projected area of the sensing unit (TSU) on the substrate (300) is less than 30% as a means of adapting the sensing units (TSU) to accommodate 

As pertaining to Claim 3, Kim discloses (see Fig. 1 and Fig. 2) a third pixel (i.e., see (PX) associated with (G1) and adjacent to the first pixel associated with (G1)) wherein the first pixel (see (PX) associated with (G1)) and the third pixel (see (PX) associated with (G1) and adjacent to the first pixel associated with (G1)) are arranged in a second direction (i.e., a horizontal direction), and the second direction (i.e., the horizontal direction) intersects the first direction (i.e., the vertical direction); and
a second auxiliary line (50; see Fig. 8) disposed between the first pixel (see (PX) associated with (G1)) and the third pixel (see (PX) associated with (G1) and adjacent to the first pixel associated with (G1)), wherein an extending direction of the second auxiliary line (50) intersects an extending direction of the first auxiliary line (40; see Page 2, Para. [0038]-[0041]; Page 3, Para. [0043]-[0046]; and Page 5, Para. [0079]-[0081]).

As pertaining to Claim 4, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) a vertical projection of the second auxiliary line (50) on the substrate (300) does not overlap a vertical projection of the data line (i.e., see (D1)) on the substrate (300; again, see Page 2, Para. [0038]-[0041]; Page 3, Para. [0043]-[0046]; and Page 5, Para. [0079]-[0081] and note that the second auxiliary line (50) is parallel to the data line (D1)). 

As pertaining to Claim 5, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) that the first auxiliary line (40) and the second auxiliary line (50) belong to the same film layer (see Fig. 9; and see Page 5, Para. [0081]).

As pertaining to Claim 6, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) that the second auxiliary line (50) has a disconnection opening (i.e., a horizontal spacing between adjacent lines (50)), and the first auxiliary line (40) extends through the disconnection opening (i.e., horizontal spacing) of the second auxiliary line (50; again, see Page 5, Para. [0079]-[0081]).

As pertaining to Claim 7, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) that a second sensing unit (i.e., see (TSU) for a sensing unit that is horizontally adjacent to the first sensing unit) of the sensing units (TSU) is adjacent to the first sensing unit (i.e., see a top-left (TSU) in Fig. 1) in a direction (i.e., a horizontal direction) perpendicular to the first direction (i.e., the vertical direction), and the first electrode (Tx) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1) is electrically connected to the first electrode (Tx) of the second sensing unit (i.e., see (TSU) for a sensing unit that is horizontally adjacent to the first sensing unit; and see Page 2, Para. [0038]-[0041] and Page 3, Para. [0043]-[0046]).

As pertaining to Claim 8, Kim discloses (see Fig. 8 and Fig. 9) that each of the first electrodes (Tx) has a main portion (i.e., a flat planar portion contacting substrate 

As pertaining to Claim 9, Kim discloses (see Fig. 8 and Fig. 9) that the connecting portions (i.e., raised portions extending vertically) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1 in combination with Fig. 8) are connected to the connecting portions (i.e., raised portions extending vertically) of the second sensing unit (i.e., see (TSU) for a sensing unit that is horizontally adjacent to the first sensing unit), and the connecting portions (i.e., raised portions extending vertically) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1 in combination with Fig. 8) and the connecting portions (i.e., raised portions extending vertically) of the second sensing unit (i.e., see (TSU) for a sensing unit that is horizontally adjacent to the first sensing unit) are disposed between the main portion (i.e., a flat planar portion contacting substrate (110); see Fig. 9) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1 in combination with Fig. 8) and the main portion (i.e., a flat planar portion contacting substrate (110); see Fig. 9) of the second sensing unit (i.e., see (TSU) for a sensing unit that is horizontally 

As pertaining to Claim 10, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) that a third sensing unit (i.e., see (TSU) for a sensing unit that is vertically adjacent to the first sensing unit) of the sensing units (TSU) and the first sensing unit (i.e., see a top-left (TSU) in Fig. 1) are adjacently arranged in the first direction (i.e., the vertical direction), and the second electrode (Rx) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1) is electrically connected to the second electrode (Rx) of the third sensing unit (i.e., see (TSU) for a sensing unit that is vertically adjacent to the first sensing unit; and see Page 2, Para. [0038]-[0041] and Page 3, Para. [0043]-[0046]).

As pertaining to Claim 11, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) an embodiment of a sensing unit (TSU) with a single second electrode (Rx) extending in a vertical direction of the substrate.  In this embodiment, Kim does not disclose at least one bridge pattern, wherein each of the second electrodes has two sub-portions spaced apart from each other, the two sub-sections are arranged on the substrate in the first direction, and the at least one bridge pattern is connected between the two sub-portions.
However, Kim discloses that the electrode structure of the second electrode (Rx) in the disclosed embodiment is merely exemplary, and that other second electrode (Rx) structures are well within the scope of the disclosed invention to materially produce the same effects as the disclosed embodiment.  In fact, Kim plainly discloses (see Fig. 19, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kim and Yang, that the second electrodes can include two sub-portions spaced apart from each other as suggested at least by Figure 19 of Kim, such that the two sub-sections are arranged on the substrate in the first direction, and the at least one bridge pattern is connected between the two sub-portions, in order to accommodate different design parameters of the touch sensor including a contact object being sensed by the sensing units and a contacting method being implemented in the sensing unit.  Further, Kim plainly discloses the implementation of the claimed second electrodes as an equivalent means to that disclosed in the embodiment of Figure 8 of implementing each sensing unit (TSU) for the same effect.

As pertaining to Claim 12, Kim discloses (see Fig. 1, Fig. 2, Fig. 8, and Fig. 12) that the at least one bridge pattern (see (50) and see (Rx) in Fig. 12) and the pixel electrodes (191) belong to the same film layer (see (100); and see Page 5, Para. [0087]-[0088] and Page 6, Para. [0097]).

As pertaining to Claim 13, Kim discloses (see Fig. 1, Fig. 2, Fig. 8, and Fig. 12) that each of the first pixel (i.e., see (PX) associated with (G1)) and the second pixel (i.e., see (PX) associated with (G2)) has an active element (154), and a source (173) and a drain (175) of the active element (154) and the at least one bridge pattern (see (50) and see (Rx) in Fig. 12) belong to the same film layer (100; see Page 5, Para. [0087]-[0088] and Page 6, Para. [0093]-[0094] and [0097]).

As pertaining to Claim 14, Kim discloses (see Fig. 9) that the first electrodes (Tx) and the second electrodes (Rx) belong to the same film layer (see Page 5, Para. [0075]).

As pertaining to Claim 15, Kim discloses (see Fig. 1, Fig. 2, Fig. 8, and Fig. 12) that each of the pixel electrodes (see (191) in Fig. 12) is disposed between the substrate (300) and the first electrodes (Tx), and each of the pixel electrode (191) is disposed between the substrate (300) and the second electrodes (Rx; see Page 5, Para. [0087]-[0088] and Page 6, Para. [0097]).

As pertaining to Claim 16, Kim discloses (see Fig. 12 in combination with Fig. 28) that each of the first electrodes (Tx), and the second electrodes (Rx) is disposed between the substrate (300) and the pixel electrodes (see (191) in Fig. 12 corresponding to the liquid crystal layer (3) of Fig. 28; and again, see Page 5, Para. [0087]-[0088] and Page 6, Para. [0097] with Page 9, Para. [0152]; and note that 

As pertaining to Claim 17, Kim discloses (see Fig. 1, Fig. 2, and Fig. 8) that the first auxiliary line (40) is directly connected to at least one of the first electrode (Tx) and the second electrode (Rx; again, see Fig. 8) of the first sensing unit (i.e., see a top-left (TSU) in Fig. 1; and again, see Page 3, Para. [0047]-[0048]; Page 4, Para. [0065]-[0067] and [0069]; and Page 5, Para. [0079]-[0081]).

As pertaining to Claim 18, the combined teachings of Kim and Yang disclose providing a pixel array substrate according to Claim 1.  While Kim does not explicitly disclose a method of driving the pixel array substrate, Yang discloses (see Fig. 4) during a display time (see “Display” in Fig. 4), each of the first scan line (G1) and the second scan line (G2) being applied with a gate drive signal (i.e., a drive pulse), and each of the first electrode (Tx) and the second electrode (Rx) of each of the sensing units being applied with a first signal (i.e., a low common signal), wherein the first signal (i.e., the low common signal) transmitted by the first electrode (Tx) is synchronized with the first signal (i.e., the low common signal) transmitted by the second electrode (Rx); and
during a touch time (see “Touch” in Fig. 4), each of the first scan line (G1), the second scan line (G2), the data line (Data), and the second electrodes (Rx) being applied with a second signal (i.e., a low signal), and each of the first electrodes (Tx) 
Again, it is a goal of Yang to provide a structure and driving method for a pixel array substrate that improves an aperture ratio of the pixel array substrate and further improves a precision for touch detection, while reducing interference on the display signal by the touch signals to thereby improve touch sensitivity (see Page 1, Para. [0003] in combination with Page 4, Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with the teachings of Yang, such that the pixel array substrate disclosed by Kim and Yang is driven according to the method suggested by Yang to both improve an aperture ratio of the pixel array substrate and improve a precision for touch detection, while reducing interference on the display signal by the touch signals to thereby improve touch sensitivity.

As pertaining to Claim 19, Yang discloses (see Fig. 4) that the first signal (i.e., the low common signal) is a common electrode signal during the display time (see “Display” in Fig. 4; and again, see Page 3, Para. [0036]-[0038]).

As pertaining to Claim 20, Yang discloses (see Fig. 4) that during the touch time (see “Touch” in Fig. 4), the second signal (i.e., the low signal) is a touch sensing signal, and the third signal (i.e., a drive signal) is a touch driving signal (again, see Page 3, Para. [0036]-[0038]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622